Citation Nr: 1048490	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the claims for service connection for a 
bilateral hearing loss and tinnitus.  

In August 2007, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding has been associated with the claims 
file.

In October 2008 and June 2009, the Board remanded this matter for 
further evidentiary development.  Specifically, the Board 
directed the RO to schedule the Veteran for a VA examination to 
assess his hearing loss and tinnitus and then readjudicate the 
issues in a supplemental statement of the case (SSOC).  While the 
Veteran was scheduled for a VA examination in November 2008, the 
VA examination is inadequate for the reasons stated below.  As 
such, the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

The Board notes the Veteran's March 2009 statement which reflects 
a general statement of dissatisfaction with the Board's denial of 
service connection for diabetes mellitus type II in an October 
2008 decision.  It is not clear what relief (i.e., motion for 
reconsideration, motion to revise the Board's decision on the 
basis of clear and unmistakable error, claim to reopen, etc.), if 
any, the Veteran seeks.  
Further, in August 2005, the Veteran submitted a statement which 
indicated that he suffers from sleep apnea and a foot disorder.  
It is unclear whether the Veteran intended to submit a claim of 
service connection for these disorders.  As such, these matters 
are referred to the RO for clarification.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The duty to assist also includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran was afforded a VA examination in November 2008.  
During this examination, the VA examiner indicated that the 
Veteran's claims file was reviewed and his May 1970 entrance 
examination as well as his December 1971 separation examination 
showed audiogram results of hearing within normal limits from 500 
Hz through 4000 Hz bilaterally.  The examiner also noted that 
there was no mention of tinnitus found in the service treatment 
records.  The Veteran reported constant tinnitus which began in 
1970 and attributed to an in-service incident when a grenade went 
off in a bunker he was in.  The Veteran also provided that he was 
exposed to loud noise while in service from explosions, loud 
vehicles, and equipment.  He also indicated some post-service 
occupational noise exposure as a truck driver.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
20
25
20
35
45

He was diagnosed with moderately severe sensorineural hearing 
loss at 8000 Hz for the right ear and mild to severe 
sensorineural hearing loss from 3000 Hz to 8000 Hz in the left 
ear.  Despite this diagnosis, it is noted that the Veteran's 
right ear hearing loss does not meet the criteria for a hearing 
loss disability under 38 C.F.R. § 3.385.  Nevertheless, the 
examiner opined that based upon the information found in the 
claims file, it is not likely that the Veteran's hearing loss and 
tinnitus are related to noise exposure during the Veteran's 
military service as his hearing was within normal limits at the 
time of exit from the service and unchanged when compared to the 
entrance audiogram.  

The Board notes that the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes).  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  In this case, the VA examiner found that 
the Veteran's current hearing loss was not related to service 
because there was no change in his hearing as evidenced in his 
entrance and separation examinations.  He also provided that the 
Veteran's service treatment records were silent for complaints of 
tinnitus.  However, the examiner did not provide any explanation 
regarding the Veteran's period of service other than the lack of 
medical evidence of hearing loss in service.  As noted above, the 
law does not necessarily require that hearing loss manifest in 
service.  It would have been helpful had the examiner brought his 
expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss or described how 
hearing loss which results from acoustic trauma generally 
presents or develops in most cases, as distinguished from how 
hearing loss develops from other causes, in determining the 
likelihood that current hearing loss was caused by noise exposure 
or acoustic trauma in service as opposed to some other cause.

The Board also notes that the Veteran's MOS was that of an 
ammunition storage specialist.  In a November 2010 Training 
Letter 10-35, the Director of the VA Compensation and Pension 
Service provided a Duty MOS Noise Exposure Listing.  While the 
Veteran's specific MOS is not listed other potentially relevant 
in-service occupations were included in the list, such as 
ammunition stock control and accounting specialist and ammunition 
specialist.  Both these occupations show a low probability of in-
service noise exposure.  Nevertheless, the Veteran testified 
before the Board that as an ammunition store specialist he was 
exposed to loud noises from setting off ammunition and being near 
loud machinery.  The Veteran also testified that he started to 
experience problems with his hearing, to include reduced hearing 
and tinnitus, during service and these problems continued after 
service discharge.  However, the Veteran also testified that his 
hearing was first tested in 2000.  The Board finds that the 
Veteran is competent to report in-service noise exposure as well 
as hearing problems both during and after service.  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also 
credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 
506 (1995).  However, actual hearing loss (especially that 
established by 38 C.F.R. § 3.385) is not a condition capable of 
lay diagnosis, much less the type of condition that can be 
causally related to military service by lay testimony.  Davidson, 
581 F.3d 1313.  

Further, it is also noted that the Director of the VA 
Compensation and Pension Service observed in Training Letter 10-
02 that sensorineural hearing loss is the most common cause of 
tinnitus, but commented that the etiology of tinnitus often 
cannot be identified.  Other known causes were listed, including 
Meniere's disease, a head injury, hypertension, medications, and 
dental disorders.  On examination, the examiner should determine 
whether the Veteran's tinnitus is the result of acoustic trauma.  
The examiner should also discuss other possible causes, including 
whether the Veteran's tinnitus may be due to his hearing loss.  

Based on the foregoing, the Board finds that this matter should 
again be remanded and that, upon remand, the RO should schedule 
another VA examination by the examiner who prepared the November 
2008 examination report (or a suitable substitute if that 
examiner is unavailable), for the purpose of addressing whether 
the Veteran's right ear hearing loss now meets the criteria for a 
hearing loss pursuant to 38 C.F.R. § 3.385.  The November 2008 
examiner also did not provide an opinion as to whether in-service 
noise exposure could cause the Veteran to progressively lose his 
hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Finally, the examiner should indicate whether the 
Veteran's tinnitus was caused by in-service noise exposure and/or 
is related to his hearing loss.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's hearing loss.  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Here, as discussed above, 
the examination findings, set out as part of the November 2008 
examination report, are not adequate to enable the Board to 
provide a fully informed evaluation of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
VA audiological examination by the November 
2008 VA examiner or, if he is unavailable, 
by another suitably qualified VA examiner.  
The examiner must review the claims file 
and provide an opinion on the following:  

(i) While audiometric test results reported 
on the separation examination report do not 
meet VA regulatory requirements for 
establishing a "hearing disability" at that 
time, is any current hearing loss at least 
as likely as not (50 percent probability or 
greater) etiologically related to in-
service noise exposure (i.e., did in-
service noise exposure cause the Veteran to 
progressively lose his hearing over the 
years); and 

(ii) Disregarding that complaints of 
tinnitus are not documented in the service 
treatment records, is any current tinnitus 
at least as likely as not (50 percent 
probability or greater) etiologically 
related to in-service noise exposure (i.e., 
is the Veteran's complaint of tinnitus 
consistent with his in-service noise 
exposure).  If the examiner is of the 
opinion that the tinnitus is a symptom of 
hearing loss, then the examiner should so 
expressly state.  

The examiner must provide a rationale for 
the opinions expressed.  If the VA examiner 
is of the opinion that an opinion cannot be 
provided without resorting to speculation 
then he/she must provide a detailed medical 
explanation as to why this is so.  

In rendering the above opinion, the 
examiner is advised that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO/AMC on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).   



